BENAVIDES, Circuit Judge,
dissenting from denial of rehearing and en banc review:
The majority denies rehearing while at the same time abandoning the legal foundation previously advanced in its opinion. Given the language in the majority’s denial of rehearing,1 I take some solace that the aberrant holding in this ease will not be used in the determination of other cases. Undoubtedly, this provides little comfort to Claude Hunter’s family. I continue, however, to be baffled by the panel majority’s characterization of the use of the racking board as “gross and unusual.” Quite simply, the racking board was designed to rack pipe and was being used for exactly that purpose at the time of the accident. And there is evidence to support the jury finding that the manner in which the racking board was used by Hunter and the rig workers that contributed to the accident should have been reasonably anticipated by KREMCO. The workers’ negligence should not preclude recovery, but is appropriately a consideration under Louisiana’s comparative negligence regime. Hunter’s death would have been prevented if KREMCO had incorporated the safety features into its product that other manufacturers did. The jury so found. I would grant the petition for rehearing and dissent from the Court’s decision to deny en banc review of this appeal.

. "[0]ur holding is case specific, responding to unique factual circumstances.... We do not insist that under Louisiana law a manufacturer can 'expect' only uses of a product that are common.”